October 25, 2011 Via E-Mail Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C. 20549 Attn: Ethan Horowitz Branch Chief Reference: Eagle Ford Oil & Gas Corporation Form 8-K Filed June 24, 2011 File No.000-51656 Dear Mr. Horowitz: This letter is in further response to the Commissions letter of September 20, 2011 to Eagle Ford Oil & Gas Corporation (the “Company”) regarding the above-referenced matters. The Commission’s letter requested that the Company respond within 10 days by amending its filing, by providing the requested information, or by advising the Commission when the Company will provide the requested response. On October 18, 2011, the Company requested an additional 5 business days (October 25, 2011) to amend its Form 8-K filed on June 24, 2011. During the Company’s final audit process, consideration is now being giving to whether or not the Company falls under US GAAP guidance ASC 915-205-20 (Development Stage Entity), therefore the Company is hereby requesting an additional 8 business days (November 4, 2011) to amend its Form 8-K filed on June 24, 2011. The Company hereby acknowledges that: · theCompany is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or comments, please call me at (281) 383-9648. Sincerely, /s/ Richard H. Adams Richard H. Adams Chief Financial Officer cc Shannon Buskirk Suying Li
